DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10-12, 1-21 and 28-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YI et al. (US 2019/0089502 [IDS]).
Regarding claim 1, Yi discloses a method of wireless communication performed by a user equipment (UE) [Fig. 13: UE1, UE2], comprising:
 receiving a system information block (SIB) indicating a plurality of subband configurations (a simple approach is to fix “downlink portion” and “uplink portion” in case downlink is used by semi-static configuration (e.g., via SIB), and then dynamically indicate whether downlink is present or not” [0097]); and 
identifying, based at least in part on one or more of the plurality of subband configurations: one or more uplink subbands in a time division duplexing (TDD) component carrier, and one or more downlink subbands in the TDD component carrier (a simple approach is to fix “downlink portion” and “uplink portion” in case downlink is used by semi-static configuration (e.g., via SIB), and then dynamically indicate whether downlink is present or not. If dynamic signaling supports, explicit dynamic indication of “start” and “end” frequency location of uplink portion can be considered. This may be represented as dynamic change of uplink RB size or resource size and starting frequency location” [0097]),
 wherein the one or more uplink subbands and the one or more downlink subbands are frequency division duplexed within the TDD component carrier (if FDM between downlink and uplink in uplink spectrum is considered [0097 and see Fig. 1]).
Regarding claim 10, Yi discloses a method of wireless communication performed by a base station (BS) (eNB Fig. 13), comprising: 
configuring a system information block (SIB) indicating a plurality of subband configurations, wherein the plurality of subband configurations indicate: 0097-149546203337 one or more uplink subbands in a time division duplexing (TDD) component carrier, and one or more downlink subbands in the TDD component carrier (a simple approach is to fix “downlink portion” and “uplink portion” in case downlink is used by semi-static configuration (e.g., via SIB), and then dynamically indicate whether downlink is present or not. If dynamic signaling supports, explicit dynamic indication of “start” and “end” frequency location of uplink portion can be considered. This may be represented as dynamic change of uplink RB size or resource size and starting frequency location” [0097]),
 wherein the one or more uplink subbands and the one or more downlink subbands are frequency division duplexed within the TDD component carrier (if FDM between downlink and uplink in uplink spectrum is considered [0097 and see Fig. 1]); and 
transmitting the SIB indicating the plurality of subband configurations (a simple approach is to fix “downlink portion” and “uplink portion” in case downlink is used by semi-static configuration (e.g., via SIB), and then dynamically indicate whether downlink is present or not” [0097]).

Regarding claim 19, Yi discloses a user equipment (UE) for wireless communication (wireless device 100), comprising:
 a memory (memory 102); and 
one or more processors (processor 101) operatively coupled to the memory (memory 202), the memory and the one or more processors (see [0184]) configured to: 
receive a system information block (SIB) indicating a plurality of subband configurations (a simple approach is to fix “downlink portion” and “uplink portion” in case downlink is used by semi-static configuration (e.g., via SIB), and then dynamically indicate whether downlink is present or not” [0097]); and 
identify, based at least in part on one or more of the plurality of subband configurations: 
one or more uplink subbands in a time division duplexing (TDD) component carrier, and 
one or more downlink subbands in the TDD component carrier (a simple approach is to fix “downlink portion” and “uplink portion” in case downlink is used by semi-static configuration (e.g., via SIB), and then dynamically indicate whether downlink is present or not. If dynamic signaling supports, explicit dynamic indication of “start” and “end” frequency location of uplink portion can be considered. This may be represented as dynamic change of uplink RB size or resource size and starting frequency location” [0097]), 0097-149549203337 
wherein the one or more uplink subbands and the one or more downlink subbands are frequency division duplexed within the TDD component carrier (if FDM between downlink and uplink in uplink spectrum is considered [0097 and see Fig. 1]).

Regarding claim 28, Yi discloses a base station (BS) (BS 200) for wireless communication, comprising:
a memory (memory 202); and 
one or more processors (processor 201) operatively coupled to the memory (memory 202), the memory and the one or more processors (see [0183]) configured to:
 configure a system information block (SIB) indicating a plurality of subband configurations, wherein the plurality of subband configurations indicate: 
one or more uplink subbands in a time division duplexing (TDD) component carrier, and 
one or more downlink subbands in the TDD component carrier (a simple approach is to fix “downlink portion” and “uplink portion” in case downlink is used by semi-static configuration (e.g., via SIB), and then dynamically indicate whether downlink is present or not. If dynamic signaling supports, explicit dynamic indication of “start” and “end” frequency location of uplink portion can be considered. This may be represented as dynamic change of uplink RB size or resource size and starting frequency location” [0097]),
0097-149552203337 wherein the one or more uplink subbands and the one or more downlink subbands are frequency division duplexed within the TDD component carrier (if FDM between downlink and uplink in uplink spectrum is considered [0097 and see Fig. 1]); and 
transmit the SIB indicating the plurality of subband configurations (a simple approach is to fix “downlink portion” and “uplink portion” in case downlink is used by semi-static configuration (e.g., via SIB), and then dynamically indicate whether downlink is present or not” [0097]).

Regarding claims 2, 11, 20 and 29, Yi discloses further comprising: communicating with a base station (BS) /a user equipment (UE) using at least one of the one or more uplink subbands and the one or more downlink subbands (Para. 0064: in the unpaired spectrum, communication, such as DL, UL, device-to-device communication, and/or relay communication, may be performed in unpaired spectrum).  

Regarding claims 3, 12, 21 and 30, Yi discloses wherein communicating with the BS/UE using at least one of the one or more uplink subbands and the one or more downlink subbands comprises: communicating, with the BS, in a full duplex communication mode (page 5; para. 0087: for example, there could be different UE capability in terms of supporting full duplex or not (assuming the network supports full duplex capability). If a UE supports full duplex, instead of DL/UL configuration, only subband may be configured).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4-5, 7-9, 13-14, 16-18, 22-23 and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over YI et al (US 2019/0089502) in view of Cirik et al. (US 2020/0314889).
Regarding claims 4-5, 13-14 and 22-23, YI discloses all the claim limitations as stated above. Further, Cirik teaches configured grant processes in a wireless device. A wireless device receives one or more messages comprising configuration parameters indicating a plurality of configured grand configurations for one or more bandwidth pars (BWPs) of a cell…[Abstract]. A gNB may transmit a downlink control information comprising a downlink or uplink resource block assignment to a wireless device. A base station may transmit to or receive from, a wireless device, data packets scheduled and transmitted via on or more resource blocks and one or more slots according to parameters in a downlink control information and/or RRC message(s). In an example, a starting symbol relative to a first slot of the one or more slots may be indicated to the wireless device [0250].


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify YI with the teaching of Cirik in order to improve transmission efficiency of a wireless network [0315].

Regarding claims 7-9,16-18, and 25-27 YI discloses all the claim limitations as stated above. Further,  YI discloses a simple approach is to fix “downlink portion” and “uplink portion” in case downlink is used by semi-static configuration (e.g., via SIB), and then dynamically indicate whether downlink is present or not. Yi does not expressly disclose identifying, in the SIB, a downlink location and bandwidth parameter field and an uplink location and bandwidth parameter field, 0097-149545203337 wherein the downlink location and bandwidth parameter field indicates one or more location and bandwidth parameters for associated downlink subbands, and wherein the uplink location and bandwidth parameter field indicates one or more location and bandwidth parameters for associated uplink subbands.
Cirik teaches that in an example, if a DCI comprises a BWP indicator field, a BWP indicator field value may indicate an active DL BWP, from a configured DL BWP set, for one or more DL receptions. If a DCI comprises a BWP indicator field, a BWP indicator field value may indicate an active UL BWP, from a configured UL BWP set, for one or more UL transmissions [0274].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify YI with the teaching of Cirik in order to maximize the BWP utilization efficiency [0345].

Claim(s) 6, 15 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over YI et al. (US 2019/0089502) in view of Liu et al. (US 2017/0026073).
YI discloses all the claim limitations as stated above, except for receiving the SIB prior to receiving a radio resource control configuration.
Liu teaches communication control method and related apparatus. More specifically, Liu teaches a base station notifies, by using SIB message, a primary transmission configuration configured by the base station to all user terminal in a cell [0397], before the base station transmits a configuration message, for example, a radio resource control layer message [0398, 0400].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify YI with the teaching of Liu in order to carry (SIB) relevant information for the UE, which helps UE to access a cell, perform cell re-selecting using a reduced signaling overhead.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. LY et al. (US 2018/0183557) discloses techniques for signaling dynamic control region for PEACH transmission.
YOU et al. (US 2018/0007667) discloses signal receiving method and user equipment, and signal receiving method and base station.
Papasakellariou (US 2016/0269939) discloses resource allocation for repetitions of the transmissions in a communication system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA TSEGAYE whose telephone number is (571)272-3091. The examiner can normally be reached Monday-Friday (8:30-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571 2723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SABA . TSEGAYE
Primary Examiner
Art Unit 2467



/SABA TSEGAYE/            Examiner, Art Unit 2467                                                                                                                                                                                            	August 27, 2022